
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 65
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Mr. Boren introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to prohibit candidates for election to Congress from
		  accepting contributions from individuals who do not reside in the State or
		  Congressional district the candidate seeks to represent.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.A candidate for election for the office of
				Senator may not accept contributions, including funds and in-kind equivalents,
				from individuals who do not reside in the State the candidate seeks to
				represent.
					2.A candidate for election for the office of
				Representative in, or Delegate or Resident Commissioner to, the Congress may
				not accept contributions, including funds and in-kind equivalents, from
				individuals who do not reside in the Congressional district the candidate seeks
				to represent.
					3.Congress shall have power to implement and
				enforce this article by appropriate legislation.
					.
		
